PER CURIAM:
Luxurious X appeals the district court’s order denying his motion to reconsider the dismissal of his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Luxurious X v. Vincent, No. CA-01-4419-6 (D.S.C. Aug. 22, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED